Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

             Note: First Action Final Following RCE under 37 CFR 1.14
   	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Response to Amendment
The applicant’s amendment filed 12/29/2020. Claims 1, and 20 have been amended. Claim 11 was cancelled. Claims 1-10, and 12-20 are pending.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 

Applicant argues (page 6-7 of Applicant’s reply) that the combination of Lee and Kim fails to teach or suggest ” the active state corresponds to at least one of the wrist of the wearer and the hand of the wearer being in an articulated state of the hand with respect to the wrist”.  Lee discloses various instances of sensing a user hand or wrist gesture to change between the active mode and the inactive mode, each of the active and inactive mode corresponding to a user hand or wrist gesture, wherein the inactive mode is adopted, prior to and after the active mode, while in an unarticulated state of the hand relative to the wrist as shown in fig. 6(A), 7(A) and 9B-(E) (see par. 127, 141, 147-150, 159-163, 167-170, 175, 188-189, 201-204, 217-218, 227, 241, 309). 
LEE does not specify wherein an active state corresponds to at least one of the wrist of the wearer and the hand of the wearer being in an articulated state of the hand with respect to the wrist.
In the similar endeavor, KIM teaches (fig.2, par.5, and 26-27) the wrist-worn devices enable to articulate state by wrist, fingers, arm, and hand. Increased (fig. 2, par. 29-30) number of trackable hand gestures facilitated by hand articulation and tracking.


Examiner respectfully disagrees. The combination of Lee and Kim indeed teaches the active state corresponds to at least one of the wrist of the wearer and the hand of the wearer being in an articulated state of the hand with respect to the wrist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0034887 A1 (previously cited, hereinafter LEE) in view of US 2014/0098018 A1 (previously cited, hereinafter KIM).
Regarding claim 1, LEE discloses a near field communication (NFC) device, comprising: a wristband housing the NFC device, the wristband fitting around a wrist of a wearer 
LEE does not specify wherein an active state corresponds to at least one of the wrist of the wearer and the hand of the wearer being in an articulated state of the hand with respect to the wrist.
In the similar endeavor, KIM teaches (fig.2, par.5, and 26-27) the wrist-worn devices enable to articulate state by fingers, arm, and hand. Increased (fig. 2, par. 29-30) number of trackable hand gestures facilitated by hand articulation and tracking. Wherein the articulated movement includes articulated fingers. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein an active state corresponds to at least one of the wrist of the wearer and the hand of the wearer being in an articulated state of the hand with respect to the wrist as taught by KIM in the device of LEE in order to provide a user with increased options for providing input to other devices via freehand interactions based on an increased number of trackable hand gestures facilitated by hand articulation and tracking (as suggested by KIM in fig. 2, par. 29-30).
	Regarding claim 2, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein at least one of the one or more sensors is an optical sensor (See fig. 1B, par. 108 of LEE, where LEE discloses a plurality of sensors including a camera “221”, hence an optical sensor.).
Regarding claim 3, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein at least one of the one or more sensors is a capacitive sensor (See fig. 1B, 7B, 9B, 14, 17B, 18A-18B, par. 81-83, 107-108 of LEE, where LEE discloses a plurality of sensors including a touch screen, hence a touch/proximity capacitive sensor).
Regarding claim 4, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein at least one of the one or more sensors detects physical parameters of the wearer of the NFC device (See par. 108, 158, 181 of LEE, where LEE discloses various sensors, including for sensing biometric information of the user, hence physical parameters of the wearer.).
Regarding claim 5, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein the secure state of the NFC device disconnects the NFC device from an antenna of the NFC device (See par. 141, 147-150, 159-163, 167-170, 175, 201-204, 217-218, 227, 241, 309 of LEE, where LEE discloses various instances of sensing a user hand or wrist gesture to change between the active mode and the inactive mode, wherein the inactive mode corresponds to an NFC linkage function becoming inactive, hence a disconnected NFC device.).
Regarding claim 6, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein the secure state of the NFC device allows for transmission of identity information (See par. 126-127, 150-158, 163-164, 267, 305-310 of LEE, where LEE discloses various instances of transmitting identity information, such as exchanging identifiers between devices as required during Bluetooth pairing and transmitting historical transaction data including identification information, outside of the “linkage” mode used for payment transactions, hence during a secure state.).
Regarding claim 8, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein the active state of the NFC device provides near field communication capabilities to the NFC device (See par. 10-13, 141, 201-204, 217-218 of LEE, where LEE discloses an active mode allowing the wearable device to complete an NFC payment transaction.).
Regarding claim 9, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein the active state of the NFC device provides Wi-Fi communication capabilities to the NFC device (See par. 122, 157, 205, 222 of LEE, where LEE discloses setting up Wi-Fi communication to allow access to electronic wallet account during “linkage” corresponding to the active mode.).
Regarding claim 10, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein the active state of the NFC device provides Bluetooth capabilities to the NFC device (See par. 122, 157, 205, 222 of LEE, where LEE discloses setting up Bluetooth communication to allow access to electronic wallet account during “linkage” corresponding to the active mode.).
Regarding claim 12, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose comprising a display (See fig. 1B, par. 105 of LEE, where LEE discloses a display “251”).
Regarding claim 13, LEE and KIM disclose all the limitations as applied to claim 12 above and further disclose comprising optical symbology displayed on the display (See fig. 1B, 6-7C, 9A-9B, 11, 13-14, 17A-18B, par. 10-11, 16-18, 23-25, 29, 105, 123-124, 169-172, 187 of LEE, where LEE discloses various instances of displaying electronic wallet account information during “linkage” to complete an NFC payment transaction.).
Regarding claim 14, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein the secure state of the NFC display comprises concealing information on the display (See par. 194-196, 204, 209-210, 217-218 of LEE, where LEE discloses various instances of displaying electronic wallet account information during “linkage”, while disappearing linkage-related icons when deactivation occurs, hence concealing display information in a secure state.).
Regarding claim 15, LEE and KIM disclose all the limitations as applied to claim 14 above and further disclose wherein the active state of the NFC display comprises unconcealing information on the display (See fig. 1B, 6-7C, 9A-9B, 11, 13-14, 17A-18B, par. 10-11, 16-18, 23-25, 29, 105, 123-124, 169-172, 187, 194-196, 204, 209-210, 217-218 of LEE, where LEE discloses various instances of displaying electronic wallet account information during “linkage” and linkage-related icons during “linkage” to complete an NFC payment transaction.).
Regarding claim 20, LEE discloses a near field communication (NFC) device, comprising: a piece of jewelry housing the NFC device, the piece of jewelry designed to be worn on at least one of a hand, wrist, and fingers of a wearer of the NFC device (See fig. 1B, 6-7C, 9A-9B, 11, 13-14, 17A-18B, 21, par. 10, 29, 105-107, 123-124, 318, where LEE discloses a wearable NFC device, such as a watch-type mobile terminal “200” worn around a user's wrist or a ring-type terminal, hence jewelry.), the NFC device having a secure state and an active state (See par. 10-13, 141, 201-204, 217-218, where LEE discloses both of an active mode and an inactive mode, hence an active state and a secure state.); and one or more sensors disposed in the piece of jewelry, the one or more sensors detecting a state of a hand of the wearer, wherein the state or combination of movements of the hand of the wearer changes the state of the NFC device between the secure state and the active state, and further wherein the detected state of the 
 LEE does not specify wherein detecting a state of a hand includes detecting a state of a plurality of fingers, and wherein the detected hand gesture corresponds to a plurality of fingers in an articulated state.
In the similar endeavor, KIM teaches (fig.2, par.5, and 26-27) the wrist-worn devices enable to articulate state by fingers, arm, and hand. Increased (fig. 2, par. 29-30) number of trackable hand gestures facilitated by hand articulation and tracking. Wherein the articulated movement includes articulated fingers. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein an active state corresponds to at least one of the wrist of the wearer and the hand of the wearer being in an articulated state of the hand with respect to the wrist as taught by KIM in the device of LEE in order to provide a user with increased options for providing input to other devices via freehand interactions based on an increased number of trackable hand gestures facilitated by hand articulation and tracking (as suggested by KIM in fig. 2, par. 29-30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of KIM and US 2012/0047289 A1 (previously cited, hereinafter KRZYSTOFCZYK).
Regarding claim 7, LEE and KIM disclose all the limitations as applied to claim 1 above and further disclose wherein the secure state of the NFC device allows for transmission of identity information (See par. 126-127, 150-158, 163-164, 267, 305-310 of LEE , where LEE discloses various instances of transmitting identity information, such as exchanging identifiers between devices as required during Bluetooth pairing and transmitting historical transaction data including identification information, outside of the “linkage” mode used for payment transactions, hence during a secure state.).
LEE does not specify providing a randomly generated number associated with user information.
In the same or similar field of endeavor, KRZYSTOFCZYK teaches a randomly generated number associated with user information (See par. 67, where KRZYSTOFCZYK teaches pairing devices according to typical Bluetooth pairing, wherein the pairing includes transmitting a randomly generated number associated with a device’s identification number, hence user information.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a randomly generated number associated with user information as taught by KRZYSTOFCZYK in the device of LEE and KIM in order allow two previously un-paired devices to initiate and complete pairing information exchange to facilitate common key calculation and mutual authentication by the devices independently and according to the widely adopted Bluetooth pairing procedure (as suggested by KRZYSTOFCZYK in par. 67).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of KIM, KRZYSTOFCZYK and US 2016/0337346 A1 (hereinafter MOMCHILOV).

Regarding claim 16, LEE discloses a method of transitioning a near field communication (NFC) device between states (See par. 10-13, 141, 201-204, 217-218, where LEE discloses a wearable NFC device having both of an active mode and an inactive mode, hence an active state and a secure state.), comprising: disposing the NFC device on a wrist of a wearer (See fig. 1B, 6-7C, 9A-9B, 11, 13-14, 17A-18B, par. 10, 29, 105-107, 123-124, where LEE discloses the wearable NFC device is implemented as a watch-type mobile terminal “200” worn around a user's wrist.); sensing a position of the wrist of the wearer and a hand of the wearer located next to the wrist of the wearer (See fig. 1B, 6-7C, 9A-9B, 11, 13-14, 17A-18B, 21, par. 10, 29, 105-107, 123-124, 318, where LEE discloses a wearable NFC device, such as a watch-type mobile terminal “200” worn around a user's wrist or a ring-type terminal, hence LEE discloses sensing both of a wrist position and a hand position.); providing the NFC device in a first state when the wrist of the wearer is in a relaxed position (See par. 10-13, 22-23, 109, 123-124, 127, 141, 147-150, 159-163, 167-170, 175, 201-204, 217-218, 227, 241, 309, where LEE discloses various instances of sensing a user hand or wrist gesture to change between the active mode and the inactive mode, including wherein the device is in an inactive mode absent a particular gesture from the user, hence relaxed hand position.) and the secure state of the NFC device allows for transmission of identity information (See par. 126-127, 150-158, 163-164, 267, 305-310 of LEE , where LEE discloses various instances of transmitting identity information, such as exchanging identifiers between devices as required during Bluetooth pairing and transmitting historical transaction data including identification information, outside of the 
LEE does not specify an articulated position with respect to the wrist of the wearer.
In the same or similar field of endeavor, KIM teaches an articulated position with respect to the wrist of the wearer (See par. 5, 26-30, where KIM teaches tracking articulated hand movement with respect to a wrist-worn device.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an articulated position with respect to the wrist of the wearer as taught by KIM in the method of LEE in order to provide a user with increased options for providing input to other devices via freehand interactions based on an increased number of trackable hand gestures facilitated by hand articulation and tracking (as suggested by KIM in fig. 2, par. 29-30).
LEE does not specify providing a randomly generated number associated with user information for a predetermined period of time.
In the same or similar field of endeavor, KRZYSTOFCZYK teaches a randomly generated number associated with user information (See par. 67, where KRZYSTOFCZYK teaches pairing devices according to typical Bluetooth pairing, wherein the pairing includes transmitting a randomly generated number associated with a device’s identification number, hence user information.) and MOMCHILOV teaches that a randomly generated number is provided for a predetermined period (See par. 251, where MOMCHILOV teaches using a time-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a randomly generated number associated with user information as taught by KRZYSTOFCZYK, and provide the randomly generated number for a predetermined period of time as taught by MOMCHILOV, in the device of LEE and KIM in order allow two previously un-paired devices to initiate and complete pairing information exchange to facilitate common key calculation and mutual authentication by the devices independently and according to the widely adopted Bluetooth pairing procedure (as suggested by KRZYSTOFCZYK in par. 67) while limiting availability of the pairing information to a particular time limit in order to increase security by facilitating pairing only during the limited time (as suggested by MOMCHILOV in par. 3-8, 16, 251.).
Regarding claim 17, LEE, KIM, KRZYSTOFCZYK and MOMCHILOV disclose all the limitations as applied to claim 16 above and further disclose wherein the first state is a secure state of the NFC device and the second state is an active state of the NFC device (See par. 10-13, 141, 201-204, 217-218 of LEE, where LEE discloses both of an active mode and an inactive mode, hence an active state and a secure state.).
Regarding claim 18, LEE, KIM, KRZYSTOFCZYK and MOMCHILOV disclose all the limitations as applied to claim 16 above and further disclose wherein the first state conceals information on a display of the NFC device (See par. 194-196, 204, 209-210, 217-218 of LEE, where LEE discloses various instances of displaying electronic wallet account information during “linkage”, while disappearing linkage-related icons when deactivation occurs, hence concealing display information in a secure state.) and the second state unconceals information on 

Regarding claim 19, LEE, KIM, KRZYSTOFCZYK and MOMCHILOV disclose all the limitations as applied to claim 18 above and further disclose comprising disposing a component of the display over a wrist joint of the wearer (See fig. 1B, 6-7C, 9A-9B, 11, 13-14, 17A-18B, par. 105 of LEE, where LEE discloses that the wearable device is a watch-type device with a display "251" arranged to be disposed over the wrist of a user.).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644